.-..
I.

                     OFFICE   OF THE AT’YOF;b!E” GE:I<Ei?AL OF. TEXAS
                                         AUSTIN
     ~*cl”ER     SELLERS~          .
     ArlvRr.%I   GWGRAL                                                        :
I




                           .
                  wo   thinlc Ltties     tha   lntontion   or   tlls L0Pielaturc   .
    in the   p~oaage    of thin   billurmudlng ktiolo    2968 do aoconglish            -.’   .:
     ho thinm . FSEST. to renuire the ~votei?s e~tltZc% t.o usrtil?-
    .batek of~ej;efiptio~ to se&m &II sxenption certificate        CGoh year;
     en% SXXBiD, to mquulre that books oontainln~ ox-e?n$io~, ocrtifi-
     oatos be rvrnish~% to each votin& precinot within t3w City limits.
     The. clear import of the lust smtenoe       i%Z’H. Tj. Xo. 3k4, y?hich
     ccya that “oaxtificetes     of ermption    4or e&oh preuinot L?~LE~Z   bo
     a~~bore% comeoutively,      beginning at Ko. 1” is tG mquim
     Warate books for cjcch. precinct.        In other lords t&ore sholla%
     be i’v.rr~ir&~e%to ckoh prcc:aot   a sejakate book of oxe@.ion
     Wrtkfi&.tes     uunbort?a oonoeo~utivuly, bo&ming      with Xv. 1.
                        .                                 i.:
                                                           ..


                                                     .-

fion; Coo. Ii. Eheppar&, po.g   3                .




                                    .:       I




                                         ,